Citation Nr: 1760166	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1956 to March 1960, and in the U.S. Army from February 1962 to February 1978.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. 

Although the RO appears to have reopened the previously denied claim for service connection for bilateral hearing loss, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen a service connection claim.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383   (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-it has characterized the appeal as encompassing the matters set forth on the title page.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in October 2017.  A transcript of that hearing has been associated with the record.  At that time, the undersigned agreed to hold the record open for 60 days to allow for the submission of additional evidence.  In November 2017, evidence was submitted by the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  In a rating decision issued in August 1998, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement and no pertinent exception to finality applies.  Thus, the August 1998 rating decision is final. 

2.  Evidence added to the record since the August 1998 rating decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Resolving any reasonable doubt in the Veteran's favor, his bilateral hearing loss is etiologically related to noise exposure during military service.


CONCLUSIONS OF LAW

1.  The August 1998 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. § 1110, 1131, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§ § 3.102, 3.159, 3.326(a) (2017).  As this decision both reopens and grants service connection for a bilateral hearing loss, no further discussion of VA's duties to notify and to assist is necessary.

Analysis

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of a decision by the Agency of Original Jurisdiction (AOJ), the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an August 1998 rating decision, the AOJ considered the Veteran's service treatment records and denied service connection for bilateral hearing loss, finding that the Veteran had no diagnosis of, or in-service treatment for, the disability.  In a September 1998 letter, the Veteran was advised of the decision and his appellate rights, but did not initiate an appeal.  Therefore, the August 1998 rating decision is final.  38 U.S.C. (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Thereafter, in July 2009, the Veteran filed to reopen his claim for service connection for bilateral hearing loss.  In September 2009, he submitted a copy of a private audiology examination showing bilateral hearing loss.  He underwent a VA examination in January 2010, and the etiology of his hearing disability was addressed at that time.  In addition, in November 2017, the Veteran submitted a private medical opinion addressing the etiology of his hearing loss. 

The Board finds that the evidence received since the August 1998 rating decision is new and material. Specifically, since that decision-which denied service connection based on lack of a formal diagnosis of a hearing disability or evidence of a link to service-evidence has since been provided which shows a diagnosis of such, and addresses its etiology.  The Board finds that this evidence is new, in that it was not previously of record at the time of the August 1998 rating decision. Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim for service connection.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 111; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing:  1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra at 159.

The Veteran asserts that his bilateral hearing loss is the result of his in-service exposure to noise, specifically aircraft noise encountered in the performance of his duties as an aircraft mechanic.  

Initially, the Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  He testified in October 2017 as to the extent of his exposure to aircraft noise while in service.  In addition, his Form DD-214 shows his multiple MOS were Aircraft Maintenance Foreman; Helicopter Repairman; Aircraft Mechanic and Repair; and Aircraft Quality Control.  The Board finds that each of these jobs likely exposed him to extensive noise and, finding his assertions of in-service noise exposure credible and consistent with the circumstances of his service, concedes acoustic trauma during service.  See 38 U.S.C. § 1154.

The medical evidence of record demonstrates a current diagnosis of bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Therefore, finding an in-service injury and a current disability, the remaining inquiry before the Board is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Board finds that the medical evidence is in relative equipoise.  In January 2010, the Veteran underwent a VA audiology examination.  At that time, the diagnosis of bilateral hearing loss was confirmed.  On the question of etiology, the VA audiologist determined that it was less likely than not that the Veteran's hearing loss was related to or caused by his military noise exposure. As rationale, she indicated that, based on current knowledge, noise-induced hearing loss occurs immediately.  Given that the Veteran's hearing was evaluated in October 1977 as part of his retirement physical, and found not to be disabling at that time, there was no link between his military service and his hearing disability.  

In August 2011, at the request of the RO, a VA audiologist reviewed the January 2010 VA audiology examination report.  He was asked to explain the previous audiologist's finding in light of an in-service diagnosis of bilateral hearing loss-specifically, a July 1972 diagnosis of bilateral high frequency hearing loss.  The 2011 examiner explained that the hearing loss noted in 1972 was based on testing results from outside of the frequencies used to measure hearing loss disabilities for VA purposes.   Then, sua sponte, the audiologist determined that the Veteran's bilateral hearing loss was not due to his military service.  As rationale, he noted that testing showed normal hearing at the time of discharge, and that hearing loss had not manifested to a compensable degree of severity within the year after discharge.    

In November 2017, the Veteran submitted a medical opinion from a private audiologist.  She confirmed the diagnosis of bilateral hearing loss.  On the question of nexus, she concluded that the Veteran's hearing loss was more likely than not caused by, or was a result of, his in-service noise exposure.  As rationale, she noted that an average, otherwise healthy, person over 60 years of age would have essentially normal hearing sensitivity if he or she had not been exposed to high levels of noise.  Aging alone would not prevent the average person from experiencing normal hearing, unless they were exposed to high levels of noise.  The audiologist referred to specific medical research in support of her conclusion that the Veteran's in-service noise exposure caused his bilateral hearing loss. 

Based on this evidence, the Board finds that service connection is warranted, as the probative evidence of record is in equipoise on the question of etiology of the Veteran's current hearing loss.  Both the January 2010 VA audiologist and November 2017 private audiologist considered the relevant evidence of record, to include the Veteran's in-service noise exposure, and offered an opinion with a fully-supported rationale; thus both of their opinions are entitled to equal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds that the report of the August 2011 VA audiologist, which was based on a finding of normal hearing at separation, is afforded no weight, as the Veteran's discharge examination clearly showed the presence of some hearing loss in the left ear.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


